            Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 1 of 15




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

MUNYA BENGESA,

                      Plaintiff,                    Civil Action No.

       v.                                           COMPLAINT FOR VIOLATIONS
                                                    OF THE FEDERAL SECURITIES
IMMUNOMEDICS, INC., DR. BEHZAD                      LAWS
AGHAZADEH, ROBERT AZELBY, DR.
CHARLES BAUM, M.D., Ph.D., SCOTT
CANUTE, BARBARA DUNCAN, PETER                       JURY TRIAL DEMANDED
BARTON HUTT, and DR. KHALID ISLAM,

                      Defendants.


       Plaintiff Munya Bengesa (“Plaintiff”) by and through his undersigned attorneys, brings

this action on behalf of himself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

Immunomedics, Inc., (“Immunomedics” or the “Company”) and other related parties and non-

parties with the United States Securities and Exchange Commission (“SEC”); (b) review and

analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, shareholder

communications, and postings on Immunomedics website concerning the Company’s public

statements; and (d) review of other publicly available information concerning Immunomedics

and the Defendants.

                                   NATURE OF THE ACTION

       1.       Plaintiff brings this action on behalf of himself against the Company and

members of the Company’s Board of Directors (the “Board” or the “Individual Defendants”) for
            Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 2 of 15




violations of Sections 14(d)(4), 14(e) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), and SEC Rule 14d-9, 17 C.F.R.

§240.14d-9(d) (“Rule 14d-9”), in connection with the proposed acquisition of the Company by

affiliates of Gilead Sciences, Inc. (“Gilead”) (the “Proposed Transaction”).

       2.       On September 13, 2020, the Company announced that it had entered into an

Agreement and Plan of Merger (the “Merger Agreement”) with Gilead. Pursuant to the terms of

the Merger Agreement, each Immunomedics common share issued and outstanding will be

converted into the right to receive $88.00 per Share, net to the holder in cash, without interest

(the “Merger Consideration”). In connection with the Proposed Transaction, Maui Merger Sub,

Inc., a wholly owned subsidiary of Gilead, commenced a tender offer to acquire all of

Immunomedics’ outstanding common stock and will expire on October 22, 2020.

       3.       On September 24, 2020, the Company filed an incomplete and materially

misleading Recommendation Statement with the SEC (the “Recommendation Statement”) in

connection with the Proposed Transaction. The Recommendation Statement omits material

information concerning the Proposed Transaction.

       4.       Accordingly, the failure to adequately disclose such material information

constitutes a violation of Sections 14(d), 14(e) and 20(a) of the Exchange Act as Immunomedics

stockholders need such information in order to make a fully informed decision whether to tender

their shares in support of the Proposed Transaction or seek appraisal.

       5.       As set forth more fully herein, Plaintiff seeks to enjoin Defendants from

proceeding with the Proposed Transaction.




                                                2
             Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 3 of 15




                                 JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 as Plaintiff alleges violations of Sections 14(d)(4),

14(e) and 20(a) of the Exchange Act

        7.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        8.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                         THE PARTIES

        9.       Plaintiff has been the owner of the common stock of Immunomedics since prior to

the transaction herein complained of and continuously to date.

        10.      Defendant Immunomedics is a Delaware corporation with its principal executive

offices located at 300 The American Road, Morris Plains, New Jersey 07950. The Company’s

stock trades on the NASDAQ under the ticker “IMMU.”

        11.      Defendant Dr. Behzad Aghazadeh (“Aghazadeh”) has been the Executive

Chairman of the Company’s Board at all times during the relevant time period.

        12.      Defendant Robert Azelby (“Azelby”) has been a member of the Company’s

Board at all times during the relevant time period.




                                                 3
          Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 4 of 15




       13.     Defendant Dr. Charles Baum. M.D., Ph.D. (“Baum”) has been a member of the

Company’s Board at all times during the relevant time period.

       14.     Defendant Scott Canute (“Canute”) has been a member of the Company’s Board

at all times during the relevant time period.

       15.     Defendant Barbara G. Duncan (“Duncan”) has been a member of the Company’s

Board at all times during the relevant time period.

       16.     Defendant Peter Barton Hutt (“Hutt”) has been a member of the Company’s

Board at all times during the relevant time period.

       17.     Defendant Dr. Khalid Islam (“Islam”) has been a member of the Company’s

Board at all times during the relevant time period.

       18.     Defendants Aghazadeh, Azelby, Baum, Canute, Duncan, Hutt, and Islam are

collectively referred to herein as the “Individual Defendants.”

       19.     Defendant Immunomedics, along with the Individual Defendants, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       20.     Immunomedics develops next-generation antibody-drug conjugate (ADC)

technology, committed to help transform the lives of people with hard-to-treat cancers. The

Company’s proprietary ADC platform centers on using a novel linker that does not require an

enzyme to release the payload to deliver an active drug inside the tumor cell and the tumor

microenvironment, thereby producing a bystander effect. Trodelvy, the Company’s lead ADC, is

the first ADC the FDA has approved for the treatment of people with metastatic triple-negative

breast cancer and is also the first FDA-approved anti-Trop-2 ADC.




                                                 4
          Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 5 of 15




                      The Company Announces the Proposed Transaction

        21.     On September 13, 2020, Immunomedics issued a press release announcing that

the Company had entered an agreement in connection with the Proposed Transaction. The press

release stated, in pertinent part:


        FOSTER CITY, Calif. & MORRIS PLAINS, N.J.--(BUSINESS WIRE)-- Gilead
        Sciences, Inc. (Nasdaq: GILD) and Immunomedics (Nasdaq: IMMU) announced
        today that the companies have entered into a definitive agreement pursuant to
        which Gilead will acquire Immunomedics for $88.00 per share in cash. The
        transaction, which values Immunomedics at approximately $21 billion, was
        unanimously approved by both the Gilead and Immunomedics Boards of
        Directors and is anticipated to close during the fourth quarter of 2020.

        This press release features multimedia. View the full                      release
        here: https://www.businesswire.com/news/home/20200913005051/en/

        The agreement will provide Gilead with TrodelvyTM (sacituzumab govitecan-
        hziy), a first-in-class Trop-2 directed antibody-drug conjugate (ADC) that was
        granted accelerated approval by the U.S. Food and Drug Administration (FDA) in
        April for the treatment of adult patients with metastatic triple-negative breast
        cancer (mTNBC) who have received at least two prior therapies for metastatic
        disease. Immunomedics plans to submit a supplemental Biologics License
        Application (BLA) to support full approval of Trodelvy in the United States in the
        fourth quarter of 2020. Immunomedics is also on track to file for regulatory
        approval in Europe in the first half of 2021.

        In the Phase 3 ASCENT study, which was halted early due to efficacy based on
        the unanimous recommendation of the independent Data Safety Monitoring
        Committee, Trodelvy significantly improved progression-free survival (PFS) and
        overall survival (OS) in previously treated patients with advanced mTNBC.
        Detailed results from this study are expected to be presented at the upcoming
        European Society for Medical Oncology (ESMO) Virtual Congress 2020.

        Beyond mTNBC, Trodelvy is also being studied in an ongoing Phase 3 trial in
        third line HR+/HER2- breast cancer and a registrational Phase 2 study in bladder
        cancer. Additional ongoing studies are evaluating the potential of Trodelvy as a
        treatment for non-small cell lung cancer and other solid tumor types. Trodelvy is
        being studied as both a monotherapy and in combination with checkpoint
        inhibitors and other non-immuno-oncology products by Immunomedics and
        independent investigators. Additional clinical data for Trodelvy in bladder cancer
        and other solid tumors will also be presented at ESMO this coming week.




                                                5
      Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 6 of 15




    “This acquisition represents significant progress in Gilead’s work to build a
    strong and diverse oncology portfolio. Trodelvy is an approved, transformational
    medicine for a form of cancer that is particularly challenging to treat. We will
    now continue to explore its potential to treat many other types of cancer, both as a
    monotherapy and in combination with other treatments,” said Daniel O’Day,
    Chairman and Chief Executive Officer, Gilead Sciences. “We look forward to
    welcoming the talented Immunomedics team to Gilead so we can continue to
    advance this important new medicine for the benefit of patients with cancer
    worldwide.”

    “We are very pleased that Gilead recognized the value of Trodelvy – both for the
    important role it has already begun to play for patients with metastatic triple-
    negative breast cancer and for its potential to help many other patients with cancer
    in the future,” said Behzad Aghazadeh, PhD, Executive Chairman of
    Immunomedics. “We are excited for the opportunities ahead of us as we join with
    Gilead to advance our shared mission in defeating cancer. By working with
    Gilead, we have the opportunity to accelerate our progress and improve care for
    patients in need of new therapies.”

    Compelling Strategic Benefits

•   Rapidly Expanding Trodelvy’s Benefit for Patients Globally: After closing
    Gilead intends to initiate numerous additional mid- and late-stage studies in the
    near term to determine which patients will benefit from Trodelvy as both a
    monotherapy or in combination with other products. Gilead brings commercial,
    medical, regulatory and manufacturing expertise, which will help rapidly advance
    Trodelvy through development and reach additional patients. Gilead will also
    bring to Immunomedics an established infrastructure and operations in Europe
    and Japan to support the launch of Trodelvy in those regions, pending approval.
    After closing, Gilead will retain global rights to Trodelvy outside of greater
    China, South Korea and certain Southeast Asian countries.

•   Trodelvy is Foundational to Gilead’s Oncology Franchise: Trodelvy will bring
    to Gilead a cornerstone product that broadens and deepens the company’s solid
    tumor pipeline, building on current marketed products and late-stage clinical
    candidates for patients with hematological malignancies at Kite and Gilead,
    including            Yescarta®,           Tecartus® and          magrolimab.

    Trodelvy is approved as a third-line treatment for mTNBC and has shown
    promise for earlier stages of the disease. TNBC represents approximately 15 to 20
    percent of all breast cancer cases and is generally considered the most aggressive
    form of breast cancer. HR+/HER2- breast cancer accounts for more than 70
    percent of all breast cancers.

•   Accelerates Gilead’s Revenue and EPS Growth: Trodelvy was launched in
    May of 2020 and has significant commercial potential in mTNBC and other solid



                                             6
         Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 7 of 15




       tumors. In addition to immediately accelerating Gilead’s revenue growth, the
       acquisition of Immunomedics is expected to be neutral to accretive to Gilead’s
       non-GAAP EPS in 2023 and significantly accretive thereafter.

       Transaction Terms and Financing

       Under the terms of the merger agreement, a wholly-owned subsidiary of Gilead
       will promptly commence a tender offer to acquire all of the outstanding shares of
       Immunomedics’ common stock. The $88.00 per share acquisition price represents
       a 108 percent premium to Immunomedics’ closing price on September 11, 2020.
       Following successful completion of the tender offer, Gilead will acquire all
       remaining shares not tendered in the offer through a second step merger at the
       same price as the tender offer.

       The consummation of the tender offer is subject to various conditions, including a
       minimum tender of at least a majority of outstanding Immunomedics shares, the
       expiration or termination of the waiting period under the Hart-Scott-Rodino
       Antitrust Improvements Act and other customary conditions.

       The tender offer is not subject to a financing condition and will be funded through
       approximately $15 billion in cash on hand, as well as approximately $6 billion in
       newly issued debt. Gilead expects to retain an investment grade credit rating
       following this transaction and this agreement does not alter Gilead’s stated capital
       allocation strategy or its commitment to maintain and grow its dividend over time.

       Lazard and Morgan Stanley & Co. LLC are acting as financial advisors to Gilead.
       Centerview Partners LLC and BofA Securities are acting as financial advisors to
       Immunomedics. Cowen & Company, LLC also provided advice to
       Immunomedics. Davis Polk & Wardwell LLP is serving as legal counsel to
       Gilead and Wachtell, Lipton, Rosen & Katz is serving as legal counsel to
       Immunomedics.

                FALSE AND MISLEADING STATEMENTS
   AND/OR MATERIAL OMISSIONS IN THE RECOMMENDATION STATEMENT

       22.    On September 24, 2020, the Company authorized the filing of the

Recommendation Statement with the SEC. The Recommendation Statement recommends that

the Company’s stockholders tender their shares in favor of the Proposed Transaction.

       23.    Defendants were obligated to carefully review the Recommendation Statement

prior to its filing with the SEC and dissemination to the Company’s unitholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Recommendation



                                                7
         Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 8 of 15




Statement misrepresent and/or omit material information that is necessary for the Company’s

shareholders to make informed decisions concerning whether to tender their shares in favor of

the Proposed Transaction.

                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding Managements Projections

       24.      The Recommendation Statement contains financial projections prepared by senior

members of Immunomedics’ and Gilead’s management in connection with the Proposed

Transaction, but fails to provide material information concerning such.

       25.      The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections.1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       26.      In order to make management’s projections included in the Recommendation

Statement materially complete and not misleading, Defendants must provide a reconciliation

table of the non-GAAP measures to the most comparable GAAP measures.


1
   See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                8
         Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 9 of 15




       27.     Specifically, with respect to each set of financial projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including, but not limited to, all line items used to calculate: (i) EBIT; and (ii)

Unlevered Free Cash Flow.

       28.     Disclosure of the above line item projections is vital to provide investors with the

complete mix of information necessary to make an informed decision when deciding whether to

tender their shares in connection with the Proposed Transaction.

       29.     In addition to the above, the Recommendation Statement notes that the

Projections prepared by management are “risk-adjusted,” but fails to explain why only the “risk-

adjusted” figures are disclosed.

       30.     Disclosure of this information is vital to provide investors with the complete mix

of information necessary to make an informed decision when deciding whether to tender their

shares in connection with the Proposed Transaction.

                  Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding Centerview’s Opinion

       31.     The Recommendation Statement contains the financial analyses and opinion of

Centerview Partners LLC (“Centerview”) concerning the Proposed Transaction but fails to

provide material information concerning such.

       32.     With respect to Centerview’s Selected Public Company Analysis, the

Recommendation Statement fails to disclose (i) the inputs and assumptions used by Centerview

in selecting the reference range of 4.0x to 6.0x 2024E revenue multiples; and (ii) the Company’s

fully diluted outstanding shares.

       33.     With respect to Centerview’s Selected Precedent Transactions Analysis, the

Recommendation Statement fails to disclose (i) the inputs and assumptions used by Centerview



                                                9
         Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 10 of 15




in selecting the reference range of 5.0x to 8.0x of implied four-year forward revenue multiples;

and (ii) the Company’s fully diluted outstanding shares.

        34.     With       respect   to   Centerview’s   Discounted   Cash   Flow   Analysis,   the

Recommendation Statement fails to disclose: (i) Centerview’s basis for application of the range

of discount rates from 9.0% to 11.0%; (ii) the Company’s implied terminal value and the inputs

for assuming that unlevered free cash flows would decline in perpetuity after December 31, 2034

at a rate of free cash flow decline of 30.0% year-over-year for Trodelvy and IMMU-130,

increase 5% year-over-year in perpetuity for the Company’s SN-38 antibody-drug conjugate

platform and increase 3% year-over-year for other corporate items, and (iii) the fully diluted

outstanding shares as of September 9, 2020, and as of September 12, 2020 with the corrected

fully-diluted share count.

        35.     With respect to Centerview’s Premiums Paid Analysis, the Recommendation

Statement fails to disclose the premiums paid in each of the biopharmaceutical transactions

reviewed by Centerview for its analysis.

        36.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides stockholders with

a basis to project the future financial performance of a company and allows stockholders to

better understand the financial analyses performed by the company’s financial advisor in support

of its fairness opinion.

        37.     Without the above described information, the Company’s shareholders are not

fully informed with respect to the Proposed Transaction. Accordingly, in order to provide




                                                   10
           Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 11 of 15




shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(d)
                of the Exchange Act and Rule 14d-9 Promulgated Thereunder)

          38.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.   Section 14(d)(4) of the Exchange Act and Rule 14d-9 promulgated thereunder

makes it a requirement to make full and complete disclosure in connection with tender offers.

          40.   As discussed herein, the Recommendation Statement, while soliciting shareholder

support for the Proposed Transaction, misrepresent and/or omit material facts concerning the

Proposed Transaction.

          41.   Defendants prepared, reviewed, filed and disseminated the false and misleading

Recommendation Statement to Immunomedics shareholders. In doing so, Defendants knew or

recklessly disregarded that the Recommendation Statement failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

          42.   The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable shareholder would consider them important in

deciding whether to tender their shares in favor of the Proposed Transaction. In addition, a

reasonable investor would view such information as altering the “total mix” of information made

available to shareholders.

          43.   By virtue of their positions within the Company and/or roles in the process and in

the preparation of the Recommendation Statement, Defendants were undoubtedly aware of this



                                                  11
           Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 12 of 15




information and had previously reviewed it, including participating in the Proposed Transaction

negotiation and sales process and reviewing Immunomedics’ financial advisor’s complete

financial analyses purportedly summarized in the Recommendation Statement.

          44.   The Individual Defendants undoubtedly reviewed and relied upon the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction.

          45.   Immunomedics is deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Recommendation Statement.

          46.   Defendants knew that Plaintiff and other shareholders would rely upon the

Recommendation Statement in determining whether to tender their shares in favor of the

Proposed Transaction.

          47.   As a direct and proximate result of Defendants’ unlawful course of conduct in

violation of Section 14(d)(4) of the Exchange Act and Rule 14d-9 promulgated thereunder,

absent injunctive relief from the Court, Plaintiff and other shareholders will suffer irreparable

injury by being denied the opportunity to make an informed decision as to whether to tender their

shares in favor of the Proposed Transaction.

          48.   Plaintiff has no adequate remedy at law.

                                             COUNT II

                              (Against All Defendants for Violation
                              Of Section 14(e) of the Exchange Act)

          49.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.   Defendants violated Section 14(e) of the Exchange Act by issuing the

Recommendation Statement in which they made false statements of material fact or failed to



                                                  12
           Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 13 of 15




state all material facts that would be necessary to make the statements made, in light of the

circumstances, not misleading, or engaged in deceptive or manipulative acts or practices, in

connection with the Proposed Transaction.

          51.   Defendants knew that Plaintiff and the Company’s shareholders would rely upon

their statements made in the Recommendation Statement in determining whether to tender shares

in favor of the Proposed Transaction.

          52.   As a direct and proximate result of Defendants’ unlawful course of conduct in

violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff

and other shareholders will suffer irreparable injury by being denied the opportunity to make an

informed decision as to whether to tender their shares in favor of the Proposed Transaction.

                                            COUNT III

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          53.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.   The Individual Defendants acted as controlling persons of Immunomedics within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of Immunomedics, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Recommendation Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision-making of the Company, including

the content and dissemination of the various statements which Plaintiff contends are false and

misleading.




                                                  13
         Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 14 of 15




       55.     Each of the Individual Defendants were provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to

prevent the issuance of the statements or cause the statements to be corrected.

       56.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations alleged herein, and exercised the same. The Recommendation Statement contain the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly connected with and involved in the making of the

Recommendation Statement.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(e) of the Exchange

Act, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons and the acts described herein, the Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act.

       58.     As a direct and proximate result of Individual Defendants’ conduct, Plaintiff will

be irreparably harmed.

       59.     Plaintiff has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;




                                                14
         Case 1:20-cv-08227-VEC Document 1 Filed 10/02/20 Page 15 of 15




       B.      Directing the Individual Defendants to disseminate an Amendment to the

Recommendation Statement that does not contain any untrue statements of material fact and that

states all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.      Directing Defendants to account to Plaintiff for their damages sustained because

of the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: October 2, 2020                                  Respectfully submitted,

                                                        By: /s/ Joshua M. Lifshitz
                                                        Joshua M. Lifshitz
                                                        Email: jml@jlclasslaw.com
                                                        LIFSHITZ LAW FIRM, P.C.
                                                        821 Franklin Avenue, Suite 209
                                                        Garden City, New York 11530
                                                        Telephone: (516) 493-9780
                                                        Facsimile: (516) 280-7376

                                                        Attorneys for Plaintiff




                                                   15
